. 12-19-00030-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

 TODD ALLEY,                                               §       APPEAL FROM THE 7TH
 APPELLANT

 V.                                                        §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                                  §       SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for want of jurisdiction. Todd Alley, acting pro se, filed a
notice of appeal to challenge his conviction in trial court cause number 007-0722-10. 1 Sentence
was imposed on September 28, 2010. Under the rules of appellate procedure, the notice of appeal
must be filed within thirty days after the sentence is imposed or within ninety days after sentence
is imposed if the defendant timely files a motion for new trial. See TEX. R. APP. P. 26.2(a). Rule
26.3 provides that a motion to extend the time for filing a notice of appeal must be filed within
fifteen days after the deadline for filing the notice of appeal. TEX. R. APP. P. 26.3. In this case,
Appellant filed his notice of appeal on January 28, 2019, long after the time for filing a notice of
appeal under Rule 26.2(a) or for seeking a motion to extend under Rule 26.3.
         On January 30, 2019, this Court notified Appellant that the information received failed to
show the jurisdiction of the Court, i.e., there was no notice of appeal filed within the time allowed
by the rules of appellate procedure and no timely motion for an extension of time to file the notice
of appeal. See TEX. R. APP. P. 26.2, 26.3. We informed Appellant that the appeal would be
dismissed unless the information was amended on or before February 11 to show this Court’s


         1
           Appellant previously attempted to appeal his conviction and that appeal was likewise dismissed for want of
jurisdiction. See Alley v. State, No. 12-19-00003-CR, 2019 WL 210819 (Tex. App.—Tyler Jan. 16, 2019, no pet. h.)
(mem. op., not designated for publication).
jurisdiction. In response, Appellant filed a motion to show jurisdiction, in which he states that he
asserts an actual innocence claim over which this Court has jurisdiction.
         Claims of actual innocence, however, are cognizable on post-conviction writs of habeas
corpus. See Ex parte Mellow, 355 S.W.3d 827, 830 (Tex. App.—Fort Worth 2011, pet. ref’d).
Only the Texas Court of Criminal Appeals has jurisdiction over writs of habeas corpus after final
conviction in any felony case. TEX. CODE. CRIM. PROC. ANN. art. 11.07 §3 (West 2005). And,
this Court is not authorized to extend the time for perfecting an appeal except as provided by the
Texas Rules of Appellate Procedure. See TEX. R. APP. P. 26.2, 26.3; see also Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.
1996). Accordingly, we dismiss Appellant’s appeal for want of jurisdiction. See TEX. R. APP. P.
43.2(f); see Kindred v. State, No. 03-17-00224-CR, 2017 WL 1550029, at *1 (Tex. App.—Austin
Apr. 27, 2017, no pet.) (mem. op., not designated for publication) (dismissing appeal on actual
innocence grounds for want of jurisdiction); see also Roberts v. State, No. 10-12-00075-CR, 2012
WL 3137980, at *1-2 (Tex. App.—Waco Aug. 2, 2012, no pet.) (mem. op., not designated for
publication) (same). All pending motions are overruled as moot.
Opinion delivered February 28, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         FEBRUARY 28, 2019


                                         NO. 12-19-00030-CR


                                         TODD ALLEY,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0722-10)

                       THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this court that this court is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.